DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment dated 08/29/2019 has been entered.  Claims 1-3 and 11 were amended.  Claims 1-15 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parham et al. (US 2017/0186965 A1).
Parham et al. teaches dibenzofuran, dibenzothiophene, and fluorene derivatives for an organic electroluminescent device (see abstract).  The derivatives may be according to formula (1) or (2) (see par. 8):

    PNG
    media_image1.png
    169
    288
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    164
    259
    media_image2.png
    Greyscale
.
“A” is CR or N and “W” is CR or N (see par. 9, 10).  “X” is CR or N and at least one “X” is N (see par. 11).   


    PNG
    media_image3.png
    160
    264
    media_image3.png
    Greyscale
(bottom pg. 93) 
    PNG
    media_image4.png
    165
    259
    media_image4.png
    Greyscale
(top pg. 94).
The two compounds anticipate claims 1 (instant Za and Zd as nitrogen), 4 (instant formula 4), 5 (instant formula 9), 6 (hydrogen), 8 (direct bond), and 9 (phenyl).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. (US 2017/0186965 A1).
Regarding the compound claims 1-10, Parham et al. teaches dibenzofuran, dibenzothiophene, and fluorene derivatives for an organic electroluminescent device (see abstract).  The derivatives may be according to formula (1) or (2) (see par. 8):

    PNG
    media_image1.png
    169
    288
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    164
    259
    media_image2.png
    Greyscale
.

	Regarding claim 4, bonding of the Parham “L” may be located at any location around the “A” containing ring to the other “A” containing ring (see par. 8).
	Regarding claim 5, two or three of Parham “X” may be nitrogen (see par. 11).
	Regarding claim 6, Parham “R” may be hydrogen or alkyl (see par. 15).
	Regarding claim 7, Parham “R” may be aromatic or heteroaromatic of 5 to 40 aromatic ring atoms (see par. 15, 26).
	Regarding claim 8, Parham “L” may include single bond or aromatic, which may include phenyl (see par. 14 and 26).
	Regarding claim 9, Parham “Ar” may include an aromatic or heteroaromatic of 5 to 30 aromatic ring atoms (see par. 12, 26).
	Regarding claim 10, groups required within compounds included within claim 10 are taught within Parham formula (1) and (2) definitions as discussed above.
	While Parham does not appear to exemplify all formula (1) or (2) compounds, which would be the same as a claimed compound, given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare formula (1) or (2) material of the reference wherein the resultant compound and material would also meet the limitations of the instant claims.  One would expect to achieve functional material for an operational device according to the disclosure of Parham with a predictable result and a reasonable expectation of success.

Regarding claim 14, a light emitting layer including the formula (1) or (2) material further includes a dopant light emitting material (see par. 105-107).
Regarding claim 15, the formula (1) or (2) material may be used in an electron-transport layer (see par. 104).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2017/0179403 A1 teaches compounds for EL devices that may comprise heterocyclic rings (see par. 79).
US 2017/0186971 A1 teaches compounds comprising benzofuranopyrimidine or benzothienopyrimidine groups (see par. 20-23) for light emitting devices (see title and abstract).
The references are considered relevant to the art of the endeavor.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786